OFFICE     OF THE ATTORNEY         GENERAL   OF TEXAS
                                     AUSTIN
GROVER   SELLERS
AmrNEv    G,?“mw.~




   iionornbleT. 0. Booth
   Livestock         &udt.aq   Coawds~ion   of   Texas
   2002 :;.T. Waggoner Building
   Fort 3ort.h2, Texas




             In your recent
   as to the date State:liab
   tubercular anim
   testing and co;;d
   the State end F                                   an indemnity in
   accordake wi                                         letter that it
                                                       iaitaryCommission
                                                      n whic!lthe axAnal
                                                             630




          Bproinationof SwGien 22 of hrtiele152$b,
nrpra, dirolore~r
                ,thatao liabiltt on'the pwt of the
State t6 ~pay'lndsrneity
                       4~184s tat I 1 a aoncitmaed aiximal
ir aotually alaughtersd. Xn agueequeaae, the dati'an
wiifehthe an.Lna3.
                 48 destroyed, rather thaathe tirnsoP
its condomnationCo be #laughtered,dotmaineo the approp-
riation fromwhich the iadWty      ir to br paid.